                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA,                           :       Hon. Joseph H. Rodriguez
                                                    :
                 Plaintiff,                         :       CRIM NO. 16-00576
                                                    :
       v.                                           :              OPINION
                                                    :
RASHEED WISE,                                       :
                                                    :
                 Defendant.                         :



       This matter comes before the Court on Defendant Rasheed Wise’s (Defendant”) pro se

Motion for Reduction of Sentence under the First Step Act 18 U.S.C. § 3582 (c)(1)(A)(i). [Dkt.

40]. The Court has considered Defendant’s submission and, for the reasons stated below, will

deny Defendant’s Motion.

            I.   Background

       On December 20, 2016, Defendant pled guilty to one count of conspiracy to distribute

and possession with intent to distribute controlled substances under 21 U.S.C. §§

841(a)(1),(b)(1)(C). [Dkt. 32]. On July 11, 2017, this Court varied downward from the 151 to

188-month sentence which the Federal Sentencing Guidelines (“the Guidelines”) recommended,1

and sentenced Defendant to a 100-month term of imprisonment.2 [Dkt. 33, 34, 37]. Defendant is




1
 This recommended range resulted from an offense level of 29 and a criminal history category
of VI.
2
  This 100-month sentence fell with in the 100 to 125-month sentence which the Guidelines
recommended for a level 24 offense by a defendant with a criminal history category of VI. [See
Dkt. 37 at 2–3].
                                                1
currently in custody at FCI Fort Dix in Fort Dix, New Jersey and is eligible for release in 2024.

[Dkt. 40 at 2]. He is forty-four years old. [See Dkt. 40 at 18].

       On January 5, 2021, Defendant filed the present motion seeking compassionate release

under the First Step Act, 18 U.S.C. § 3582(c)(1)(A), alleging that the COVID-19 outbreak at FCI

Fort Dix and his “chronic asthma” constitute extraordinary and compelling reasons for his

release. [Dkt. 40].

        II.    Legal Standard

       Generally, a district court may not modify a term of imprisonment once it has been

imposed, unless the case meets one of the limited exceptions under the First Step Act (“the

Act”). Pursuant to the Act, a court may modify an imposed term of imprisonment—

       (1) in any case—

           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
               motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant's behalf or the lapse of 30 days from the receipt of
               such a request by the warden of the defendant's facility, whichever is earlier,
               may reduce the term of imprisonment (and may impose a term of probation
               or supervised release with or without conditions that does not exceed the
               unserved portion of the original term of imprisonment), after considering
               the factors set forth in section 3553(a) to the extent that they are applicable,
               if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction; or

               (ii) the defendant is at least 70 years of age, has served at least 30 years in
                    prison, pursuant to a sentence imposed under section 3559(c), for the
                    offense or offenses for which the defendant is currently imprisoned, and
                    a determination has been made by the Director of the Bureau of Prisons
                    that the defendant is not a danger to the safety of any other person or the
                    community, as provided under section 3142(g); and that such a
                    reduction is consistent with applicable policy statements issued by the
                    Sentencing Commission; and




                                                  2
           (B) the court may modify an imposed term of imprisonment to the extent otherwise
               expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal
               Procedure; and

18 U.S.C. § 3582(c).

       The Sentencing Commission issued a policy statement concerning reduction in term of

imprisonment under the Act, which provides in pertinent part that after considering applicable

factors set forth in 18 U.S.C. § 3553(a), “the court may reduce a term of imprisonment if the

court determines that—Extraordinary and compelling reasons warrant the reduction . . . the

defendant is not a danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g); and the reduction is consistent with this policy statement.” U.S.S.G. 1B1.13.

As set forth in the policy statement, a defendant’s medical condition may qualify as an

extraordinary and compelling reason, if the defendant is suffering from a terminal illness or

the defendant is,

           (C) suffering from a serious physical or medical condition,

           (D) suffering from a serious functional or cognitive impairment, or

           (E) experiencing deteriorating physical or mental health because of the aging
               process, that substantially diminishes the ability of the defendant to provide self-
               care within the environment of a correctional facility and from which he or she is
               not expected to recover.
Id. Additional circumstances that may qualify include, the age of the defendant, family

circumstances, and other reasons. Id.

       III.    Discussion
       The issue before the Court is whether Defendant Wise has demonstrated that

extraordinary and compelling reasons warrant his early release from custody. The Court finds

that Defendant has failed to do so.




                                                 3
       In order to bring a claim for compassionate release, an inmate must first exhaust his

administrative remedies by petitioning the BOP for release. 18 U.S.C. § 3582(c)(1)(A); see also

United States v. Bogdanoff, 459 F. Supp. 3d 653, 657 (E.D. Pa. 2020) (noting that federal courts

lack jurisdiction to consider compassionate release motions if defendant fails to satisfy First Step

Act’s exhaustion requirement). “Thirty days after submitting the request, the defendant may

move for compassionate release in the district court, whether the warden denied the request or

did not act on it. United States v. Mims, No. CR 13-00429 (RBK), 2021 WL 1311036, at *2

(D.N.J. Apr. 8, 2021) (citing United States v. Raia, 954 F.3d 594, 595–96 (3d Cir. 2020)).

Defendant Wise claims that he submitted requests for compassionate release to the warden at

FCI Fort Dix which the warden denied on October 23, 2020 and May 18, 2020.3 [Dkt. 40 at 3].

Though Defendant has not provided evidence of these submissions, the Court is satisfied based

on Defendant’s representations that he has fulfilled his exhaustion requirement and that the Court

has jurisdiction to consider his request.

       To grant Defendant’s request for early release, the Court must first find that Defendant’s

health or medical conditions present an extraordinary and compelling reason for reducing

Defendant’s sentence in light of the COVID-19 pandemic. See United States v. Hynes, No. 3:18-

CR-00222, 2020 WL 6060984, at *3 (D.N.J. Oct. 14, 2020). Courts look to those conditions that

the CDC has identified as “high-risk” factors to make this determination. See, e.g., United States

v. Catanzarite, No. CR 18-0362 (ES), 2020 WL 2786927, at *4 (D.N.J. May 29, 2020).

       Defendant argues that the COVID-19 outbreak at FCI-Fort Dix coupled with his “chronic

asthma” constitute an extraordinary and compelling reason for reducing his sentence. [Dkt. 40 at



3
 Although Defendant’s motion does not identify the date he submitted his request to the BOP,
Defendant filed this motion more than thirty days after the warden denied Defendant’s
administrative requests.
                                                 4
7–8]. Defendant’s medical records confirm that he has been diagnosed with asthma, but state

that he has never been hospitalized due to asthma and uses an inhaler “sparing[ly]” “during

season changes and exercise.” [Dkt. 40 at 30]. The CDC has identified “moderate to severe”

asthma as a condition that “can make” and individual “more likely to get severely ill from

COVID-19.” See People with Certain Medical Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last visited June 24, 2021). The Court is in no position to deny or discount the

severity of Defendant’s asthma based on the available medical records and will therefore assume

that it is “moderate to severe” for the purposes of this discussion. Thus, Defendant meets one-

half of the Court’s “extraordinary and compelling reasons” analysis.

       However, the COVID-19 pandemic does not currently an extraordinary threat to

Defendant or other inmates at FCI Fort Dix. While the COVID-19 virus infected a shocking

number of inmates at FCI Fort Dix, available information suggests that the situation there has

improved considerably. Since the pandemic began, at least 1,741 inmates at FCI Fort Dix have

contracted and recovered from the COVID-19 virus and two inmates have died. Fed. Bureau of

Prisons, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/index.jsp (last visited June

24, 2021). These are astonishing numbers for a facility that currently houses 2,664 inmates.

Fed. Bureau of Prisons, FCI FORT DIX, https://www.bop.gov/locations/institutions/ftd/index.jsp

(last visited June 24, 2021). But the facility currently has no active cases among inmates and

only one active case among staff members. Fed. Bureau of Prisons, COVID-19 Coronavirus,

https://www.bop.gov/coronavirus/index.jsp (last visited June 24, 2021).

       Importantly, 1,634 inmates at FCI Fort Dix have been fully vaccinated against the

COVID-19 virus. This widespread vaccination may reduce the risk of COVID-19 spread and,



                                                5
therefore, reduce the risk that Defendant will contract COVID-19. See Ctrs. for Disease Control

and Prevention, COVID-19: COVID-19 Vaccines Work, https://www.cdc.gov/coronavirus/2019-

ncov/vaccines/effectiveness/work.html (updated May 20, 2021). The BOP’s efforts to vaccinate

inmates against COVID-19 at FCI Fort Dix and elsewhere also suggest that Defendant will have

the opportunity to receive a vaccine if he has not done so already. See United States v. Goston,

No. 15-20694, 2021 WL 872215, at *2 (E.D. Mich. Mar. 9, 2021) (denying compassionate

release to defendant with obesity and asthma housed at FCI Fort Dix because “his access to the

COVID-19 vaccine mitigates any extraordinary and compelling reasons that might otherwise

justify release.”). While Defendant is surely still at risk of contracting COVID-19, the improved

conditions at FCI Fort Dix do not present extraordinary and compelling reasons for his early

release. See United States v. Del Rosario Martinez, No. 19CR5218-MMA, 2021 WL 956158, at

*4 (S.D. Cal. Mar. 10, 2021) (finding no extraordinary or compelling reasons for early release

for defendant with two high-risk health conditions because “[d]efendant is housed at an

institution where the spread of the virus is currently minimal to virtually nonexistent.”).

          Even if Defendant’s medical condition and the circumstances at FCI for Dix presented

extraordinary and compelling circumstances for compassionate release, “a court may deny the

requested relief if the 18 U.S.C. § 3553(a) factors4 do not weigh in favor of the defendant's



4
    These factors include:

             (1) the nature and circumstances of the offense and the history and characteristics of
                 the defendant;
             (2) the need for the sentence imposed
                     (A) to reflect the seriousness of the offense, to promote respect for the law,
                         and to provide just punishment for the offense;
                     (B) to afford adequate deterrence to criminal conduct;
                     (C) to protect the public from further crimes of the defendant; and
                     (D) to provide the defendant with needed educational or vocational training,
                         medical care, or other correctional treatment in the most effective manner
                                                  6
release.” United States v. Adams, No. 3:00-CR-00697, 2020 WL 6063055, at *5 (D.N.J. Oct. 14,

2020) (citing United States v. Pawlowski, 967 F.3d 327 (3d Cir. 2020)).

       In this case, the § 3553(a) factors weigh against granting Defendant’s request. At

sentencing, Defendant fell into criminal history category VI—the highest category—due to his

extensive criminal conviction history. The Court also varied downward 51 to 88 months from

the sentence which the Guidelines recommended when sentencing Defendant to 100 months in

custody. Defendant still has approximately 3 years remaining on this sentence. Further reducing

Defendant’s sentence would not adequately reflect his criminal history, promote respect for the

law, or deter criminal conduct. See United States v. Pawlowski, 967 F.3d 327, 331 (3d Cir.

2020) (finding that a district court may deny compassionate release where granting a defendant’s

request would require a “substantial sentencing reduction” and conflict with § 3553(a) factors).

Thus, the § 3553(a) factors confirm that Defendant is not entitled to early release.

        IV.     Conclusion

       For the reasons set forth above the Court will deny Defendant Wise’s request for early

release under the First Step Act. An appropriate order will follow.



June 29, 2021                                                 /s/ Joseph H. Rodriguez

                                                             Hon. Joseph H. Rodriguez, USDJ




18 U.S.C. § 3355(a).
                                                 7
